UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 25, 2013 CORMEDIX INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-34673 20-5894890 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ 08807 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (908) 517-9500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM1.01. ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On July 25, 2013, we entered into a securities purchase agreement with an existing institutional investor for the purchase and sale of 454,546 shares of our Series B Non-Voting Convertible preferred stock and a warrant to purchase up to 227,273 shares of common stock, for gross proceeds of $500,000. The Series B shares and the warrant were sold together at a price of $1.10 per share for each share of Series B stock. This financing is our third one this year, all of which have been with existing institutional investors. We continue to explore available means to raise capital, including equity and debt issuances as well as strategic partnering transactions, to provide capital we need while at the same time taking into consideration potential dilution to our existing stockholders. A description of the rights, preferences and privileges of the Series B Non-Voting Convertible preferred stock is set forth in Item 5.03 hereof. As noted in Item 5.03, the holder will be prohibited from converting Series B Stock into shares of common stock if, as a result of such conversion, the holder, together with its affiliates, would own more than 3.99% of the total number of shares of our common stock then issued and outstanding. The warrant is exercisable immediately upon issuance and has an exercise price of $1.50 per share and a term of five years. However, the holder will be prohibited from exercising the warrant if, as a result of such exercise, the holder, together with its affiliates, would own more than 3.99% of the total number of shares of our common stock then issued and outstanding. We currently anticipate that closing of the sale of the Series B shares and the warrant will take place on July 29, 2013, subject to the satisfaction of customary closing conditions. No placement agent or underwriter was involved in the offering. We intend to use the net proceeds of the offering for general corporate purposes, including the development and commercialization of Neutrolin®, and working capital and capital expenditures. The form of warrant and the form of securities purchase agreement are filed herewith as Exhibits 4.21 and 10.30, respectively, and are incorporated herein by reference. The foregoing descriptions of the securities purchase agreement and the warrant are not complete and are qualified in their entirety by reference to the respective exhibits. The Series B shares and the warrant (and the shares of common stock underlying the Series B shares and the warrant) will be issued pursuant to a prospectus supplement, to be filed with the Securities and Exchange Commission pursuant to Rule 424(b)(5) of the Securities Act of 1933, as amended, to our effective shelf registration statement on Form S-3 (File No. 333-185737), which became effective on January 10, 2013. A copy of the opinion of Wyrick Robbins Yates & Ponton LLP relating to the validity of the issuance and sale of the Series B shares and the warrant in the offering and the shares of common stock underlying the Series B shares and the warrant is attached as Exhibit 5.1 hereto. 2 ITEM 5.03.
